—Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered October 31, 1997, convicting defendant upon his plea of guilty of the crimes of criminal sale of a controlled substance in the third degree (three counts) and criminal possession of a controlled substance in the seventh degree (three counts).
The record demonstrates that defendant pleaded guilty to three counts of criminal sale of a controlled substance in the third degree and three counts of criminal possession of a controlled substance in the seventh degree and was sentenced as a second felony offender to an aggregate prison term of 9 to 18 *595years.* Defendant now argues that this sentence was harsh and excessive given, inter alia, defendant’s admission of his culpability. Nevertheless, a sentence within permissible statutory ranges will not be disturbed unless extraordinary circumstances exist warranting a modification in the interest of justice (see, People v Dolphy, 257 AD2d 681, 685, lv denied 93 NY2d 872). Here, given defendant’s criminal record and the details contained in the record, we find no reason to disturb the sentence (see, id.).
Mercure, J. P., Peters, Spain, Graffeo and Mugglin, JJ., concur. Ordered that the judgment is affirmed.

 Defendant was sentenced to concurrent definite prison terms of one year on the three possession counts and prison terms of 9 to 18 years for the three sale counts, two of which were to run concurrent with each other and one of which was to run consecutive to the other two.